Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The current specification is objected to because it is using two numbers 37 and 27 for the “buckle” (see par. 56-57).  Clarifications are respectfully requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadika (US 20180268640) in view of Chao (US 20140061221)
Tadika teaches 
1. A device, comprising: a vending machine refrigeration system comprising: a fan motor; a fan having a blade (Fig. 3-5);
a heat dissipation cavity (evaporator 11); and 
a physical device (40) that stores a preset that acts to: 
in response to the vending machine refrigeration system being started (when temperature is above a threshold or meets a condition, i.e. night time, amount of products sold; par. 57), 
operate the fan motor to turn the blade of the fan in a reverse direction to blow air through the heat dissipation cavity (evaporator 11) in a first direction for a preset time (Fig. 5, par. 57); and 
thereafter operate the fan motor to turn the blade of the fan in a forward direction to blow air through the heat dissipation cavity in a second direction (par. 57: i.e. when night time passes).
Tadika is silent to the heat dissipation cavity includes tubing.
Chao discloses evaporators are well known to include tubing and fins (fig 2-3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chao for directing air through the tubing and fins of the evaporator.
2.1 wherein the heat dissipation cavity includes an attachment for attachment to a vending machine refrigeration system (Tadika, Fig. 3-7)
3.1, wherein the fan is connected to the fan motor, and the heat dissipation cavity is defined by a first end surface adjacent to the fan and a second end surface; 3AmendmentAttorney Docket Number: IQ_008_US App. No. 16/675,694 the first end surface and the second end surface further comprising a plurality of sets of tubing positioned parallel to the first end surface, and the tubing formed into sets of tubing that are parallel to each other (Chao, Fig. 1-3).
4.3, comprising a metal mesh, wherein the second end surface comprises a part of the tubing that covers the metal mesh (Chao, Fig. 1-3). 
6.1, Tadika is silent to wherein a minimum distance between the fan and any part of the tubing is greater than 20 mm.
However, this is considered an obvious extension as it has been known that rearrangement of parts was held to be an obvious matter of design choice.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
7.1, wherein the heat dissipation cavity comprises two opposing sides to form a box-like heat dissipation cavity; wherein the two opposing sides each comprise a plurality of tube openings (Chao, Fig. 1-3)
8.7, wherein two opposing end parts of the tubing are positioned within respective tube openings (Chao, Fig. 1-3)
9.8, wherein two opposing end parts of the tubing protrude from the respective tube openings (Chao, Fig. 1-3)
10.3, wherein: the first end surface comprises a circular opening; and a portion of the blade of the fan extends into the heat dissipation cavity from the circular opening (Chao, Fig. 1-3)
11.1, wherein the fan motor comprises a bracket; wherein a portion of the blade of the fan is disposed between the first end surface and the bracket (Chao, Fig. 3)
Re claims 13, 14, see discussion regarding claims above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadika (US 20180268640)/ Chao (US 20140061221) in view of in view of James (US 5524453)
Re claim 5.1, Tadika is silent to a wide gap metal mesh having gaps of about 10-20 mm positioned about the tubing.
James teaches it is well known to include wide gap metal mesh (Fig. 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of James for releasing different quantities of heat (James, c3 lines 1-65). It would have also been obvious before the effective filing date of the claimed invention that gaps of 10-20mm would have been an obvious extension of James’s teachings.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadika (US 20180268640)/ Chao (US 20140061221) in view of Wiedeman (US 20100111698)
Re claim 12.11, Tadika is silent to wherein the circular opening comprises a buckle; wherein an end of the bracket that is not in contact with the fan motor is reversibly connected to the first end surface by the buckle.
 Wiedeman teaches a bracket in the form of a stator 102 comprises stator blades 104, 106, 108, 110 and 112 (par. 42) and flanges 118, 120 and 122 (par. 48) that are not in contact with the blades 202, 203.  When installed onto an apparatus, the a portion of fan is between at least the flanges of the bracket and first end surface. Wiedeman further teaches lock ring 300 with mounting members 304, 306, 308 to coupling the ring to the parent apparatus (par. 62-63, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wiedeman for supporting the fan motor and for easy removal and maintenance. 
Remarks
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887